Case
 Case1:21-cv-00045-RDB
       1:21-cv-00045 Document
                        Document
                              1-3 3 Filed
                                      Filed
                                          01/07/21
                                            01/07/21 Page
                                                      Page11
                                                           ofof
                                                              88
Case
 Case1:21-cv-00045-RDB
       1:21-cv-00045 Document
                        Document
                              1-3 3 Filed
                                      Filed
                                          01/07/21
                                            01/07/21 Page
                                                      Page22
                                                           ofof
                                                              88
Case
 Case1:21-cv-00045-RDB
       1:21-cv-00045 Document
                        Document
                              1-3 3 Filed
                                      Filed
                                          01/07/21
                                            01/07/21 Page
                                                      Page33
                                                           ofof
                                                              88
Case
 Case1:21-cv-00045-RDB
       1:21-cv-00045 Document
                        Document
                              1-3 3 Filed
                                      Filed
                                          01/07/21
                                            01/07/21 Page
                                                      Page44
                                                           ofof
                                                              88
Case
 Case1:21-cv-00045-RDB
       1:21-cv-00045 Document
                        Document
                              1-3 3 Filed
                                      Filed
                                          01/07/21
                                            01/07/21 Page
                                                      Page55
                                                           ofof
                                                              88
Case
 Case1:21-cv-00045-RDB
       1:21-cv-00045 Document
                        Document
                              1-3 3 Filed
                                      Filed
                                          01/07/21
                                            01/07/21 Page
                                                      Page66
                                                           ofof
                                                              88
Case
 Case1:21-cv-00045-RDB
       1:21-cv-00045 Document
                        Document
                              1-3 3 Filed
                                      Filed
                                          01/07/21
                                            01/07/21 Page
                                                      Page77
                                                           ofof
                                                              88
Case
 Case1:21-cv-00045-RDB
       1:21-cv-00045 Document
                        Document
                              1-3 3 Filed
                                      Filed
                                          01/07/21
                                            01/07/21 Page
                                                      Page88
                                                           ofof
                                                              88
